Per Curiam.

On this appeal from an order of Special Term fixing the values of relator’s property for the tax years 1940^41 and 1941-42, relator does not contest the building values as found t>y the court at Special Term but claims the Special Term erred in fixing the land value.
*989After considering all the relevant facts, we think the land value should be further reduced for each of the years in question, and find the values to be as follows: 1940-41, land $1,525,000, building, as found by Special Term, $1,150,000, total $2,675,000; 1941-42, land $1,425,000, building, as found by Special Term, $1,120,000, total $2,545,000.
The order so far as appealed from should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order so far as appealed from unanimously modified to the extent stated in the opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.